950 A.2d 1150 (2008)
Theodore H. SUCH, Jr. et al.
v.
STATE of Rhode Island et al.
No. 2007-21-Appeal.
Supreme Court of Rhode Island.
June 26, 2008.
*1152 Richard S. Humphrey, Tiverton, for Plaintiff Theodore Such.
John B. Harwood, for Plaintiff Eric Ahlborg.
Michael Field, for Defendant.
Present: WILLIAMS, C.J., GOLDBERG, FLAHERTY, and SUTTELL, JJ.

OPINION
Justice SUTTELL, for the Court.
"If you like laws and sausage, you should never watch either one being made."[1] Otto von Bismark's laconic observation is apropos to this appeal in which we are asked to consider two legislative acts passed in the waning days of the 2005-2006 session of the General Assembly.
The State of Rhode Island appeals from a declaratory judgment entered in favor of plaintiffs, Theodore H. Such, Jr., Eric Ahlborg, and Robert MacDonald. The central issue before us focuses on the degree and type of penalty available against persons who refuse to submit to chemical tests when law enforcement officers have reasonable grounds to suspect they have been operating a motor vehicle under the influence of liquor or drugs.
Public Laws 2006, ch. 232 (chapter 232 or the refusal bill), and P.L. 2006, ch. 246 (chapter 246 or the budget bill), were signed by the Governor two days apart and each made changes to the same statutory section, G.L. 1956 § 31-27-2.1 entitled "Refusal to submit to chemical test" (the refusal statute). Chapter 232 added language to the refusal statute that authorized increased penalties for refusal to submit to a chemical test. Chapter 246, signed two days after chapter 232, inserted a new subsection in the refusal statute that imposed a $200 assessment. P.L. 2006, ch. 246, art. 10, § 1. Chapter 246, however, did not include the newly enacted amendments to the refusal statute set forth in chapter 232; instead, it republished the refusal statute as it had existed before the enactment of chapter 232. The plaintiffs contend chapter 246 repealed the operative language in chapter 232 that imposed increased penalties for refusal to submit to a chemical test. For the reasons set forth in this opinion, we reverse the judgment of the Superior Court.

I

Facts and Procedural History
The sequence of legislative events is not disputed by the parties. On January 3, 2006, members of the House of Representatives introduced 2006-H 6700, the refusal bill, which proposed amendments to the refusal statute. Specifically, the refusal *1153 bill in its final form made the following changes to the refusal statute: it allowed district court judges, in addition to traffic tribunal judges, to impose penalties; the range for a license revocation increased from a span of three to six months to a span of six months to a year; second and third offenders became subject to criminal liability, increased fines, and more community service;[2] and the Attorney General was required to submit information on the charging and disposition of cases brought under §§ 31-27-1 to 31-27-2.8 and report on the number of related fatalities in an Annual Impaired Driving Report. The refusal bill, designated as "2006-H 6700 Substitute B, as amended," was passed by the Senate on June 23, 2006, and by the House, in concurrence, on June 24. The House transmitted the bill to the Governor on the same day, June 24, and the Governor signed it into law on June 28, 2006.[3]
Meanwhile, on February 8, 2006, members of the House introduced the budget bill, 2006-H 7120, to make appropriations for the fiscal year ending June 30, 2007. The budget bill contained forty-one articles concerning many areas of state government; one of the provisions, Article 10, sought to add a new subsection to the refusal statute but otherwise left it untouched. Specifically, Article 10 reproduced the language of the refusal statute verbatim as it then existed, adding only a new subsection, § 31-27-2.1(b)(6), which said:
"In addition to any other fines and highway safety assessments, a two hundred dollar ($200) assessment shall be paid by any person found in violation of this section to support the department of health's chemical testing programs outlined in § 31-27-2(4), which shall be deposited as general revenues, not restricted receipts."
The budget bill, marked as "2006-H 7120 Substitute A," was passed by the House on June 19, 2006. The Senate passed it in concurrence on June 23, 2006, and it was transmitted to the Governor on June 29. The Governor signed the budget bill into law on June 30, and it became effective on July 1, 2006.[4]
The three plaintiffs in this case were stopped by police officers and suspected of operating motor vehicles under the influence. On September 25, 2006, a North Kingstown police officer stopped Theodore H. Such, Jr., and he was charged with refusing to submit to a chemical test and driving under the influence of liquor or drugs. The North Kingstown police cited the new penalties set forth in the refusal bill (chapter 232) to Mr. Such.[5] On September *1154 28, 2006, Eric Ahlborg was stopped by a Warwick police officer and subsequently charged with refusing to submit to a chemical test. Mr. Ahlborg was informed of the new penalties in the refusal bill. On October 1, 2006, Robert MacDonald was charged with refusing to submit to a chemical test by the West Warwick police, and he also was presented with the new penalties in the refusal bill.
Each plaintiff appeared before the Rhode Island Traffic Tribunal in November 2006. When Mr. Such appeared before the tribunal, the magistrate judge granted his motion to continue trial so that Mr. Such could seek a declaratory judgment and other relief in the Superior Court relating to the alleged incongruities between the budget bill and the refusal bill. In a separate proceeding, the tribunal granted similar relief to Mr. Ahlborg. Mr. MacDonald's case, by contrast, proceeded to trial, after which the magistrate judge imposed penalties authorized by the refusal statute, including a $200 fine, a $500 highway safety assessment, a six-month suspension of his license to operate,[6] participation in a remedial program, and ten hours of community service.
On November 8, 2006, Mr. Such filed a complaint for declaratory judgment, equitable relief, and class action in the Superior Court. In pertinent part, Mr. Such complained that the police incorrectly presented him with the increased penalties set forth in the refusal bill. Mr. Such contended that the subsequent enactment of the budget bill negated the statutory amendments made by the refusal bill. Mr. Ahlborg and Mr. MacDonald each moved separately to intervene; the Superior Court granted their motions on December 18, 2006 and January 4, 2007, respectively.
The state and plaintiffs filed cross-motions for summary judgment.[7] The plaintiffs argued that the budget bill either amended the refusal bill or implicitly repealed it such that the increased penalties in the refusal bill had no legal force after the enactment of the budget bill. The state, on the other hand, asserted that no conflict existed between the refusal bill and the budget bill and that the budget bill did not repeal the newly enacted provisions in the refusal bill.
The Superior Court heard the cross-motions for summary judgment on January 16, 2007. After oral argument, the Superior Court ruled from the bench that the budget bill and the refusal bill were "two contradictory statutes, two statutes which are not reconcilable."[8] The trial justice stated that a "big mistake was made relative to this legislation" and that "it should be abundantly clear to anybody that there is great confusion here." The court explained that "someone dropped the ball" and that "it is not for this Court to speculate or guess about what was going on" with the enactment of the budget bill two days after the refusal bill. The trial justice further emphasized that the two statutes should be looked at "not from the point of view of lawyers," but from "the point of view of the people operating vehicles on our state highways who are subject *1155 to this or to these statutes[.]" So viewed, the court explained that plaintiffs, or other persons similarly situated, would be forced to speculate about possible criminal penalties if they read the budget bill and the refusal bill concurrently.
The court's ruling employed several tenets of statutory construction. The trial justice noted that the refusal bill criminalized the refusal to submit to a chemical test while the budget bill was a civil statute, and that penal statutes must be construed strictly in favor of those against whom the penalty is sought to be imposed. The court further reasoned that when a conflict exists between two statutes, the last in time controls; and it also explained that the General Assembly is presumed to have intended every word or provision of a statute to express a significant meaning. Applying these principles to the facts of the case, the trial justice concluded that he could not harmonize the substantive language of the refusal bill and the budget bill. The court emphasized that the budget bill was signed into law after the refusal bill and that the budget bill reproduced the statutory language in the refusal statute as it existed before the enactment of the refusal bill. The court concluded, therefore, that the budget bill repealed the refusal bill by implication, and that the refusal bill "had vitality only until such time as the governor signed into effect the so-called [budget bill]."[9] Accordingly, the Superior Court granted plaintiffs' motion for summary judgment on the complaint for declaratory judgment. On January 18, 2007, the Superior Court entered a written order to the same effect.[10]
The Superior Court entered judgment on January 18, 2007, and the state timely appealed. On February 16, 2007, this Court granted the state's motion for stay pending appeal. Additional facts will be supplied as needed.

II

Standard of Review
The Uniform Declaratory Judgments Act, G.L. 1956 chapter 30 of title 9, governs the issuance and review of declaratory judgments by Rhode Island courts. "In that statute, the Legislature determined that `[a]ll orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.'" Casco Indemnity Co. v. O'Connor, 755 A.2d 779, 781-82 (R.I.2000) (quoting § 9-30-7). When presented with questions of statutory interpretation, as we are in this case, this Court engages in a de novo review. State v. LaRoche, 925 A.2d 885, 887 (R.I.2007). Further, "[t]his Court reviews the granting of a motion for summary judgment on a de novo basis." Lucier v. Impact Recreation, Ltd., 864 A.2d 635, 638 (R.I.2005); see also Travelers Property and Casualty Corp. v. Old Republic Insurance Co., 847 A.2d 303, 307 (R.I.2004) ("In reviewing the parties' cross-motions for summary judgment, we examine the matter de novo.").

III

Discussion
When construing statutes, this Court's role is "to determine and effectuate *1156 the Legislature's intent and to attribute to the enactment the meaning most consistent with its policies or obvious purposes." Brennan v. Kirby, 529 A.2d 633, 637 (R.I.1987). "It is well settled that when the language of a statute is clear and unambiguous, this Court must interpret the statute literally and must give the words of the statute their plain and ordinary meanings." Moore v. Ballard, 914 A.2d 487, 490 (R.I.2007) (quoting Accent Store Design, Inc. v. Marathon House, Inc., 674 A.2d 1223, 1226 (R.I.1996)). It is an equally well-settled principle that "statutes relating to the same subject matter should be considered together so that they will harmonize with each other and be consistent" with their general objective scope. State ex rel. Webb v. Cianci, 591 A.2d 1193, 1203 (R.I.1991); see also Horn v. Southern Union Co., 927 A.2d 292, 295 (R.I.2007). Such statutes are considered to be in pari materia, which stands for the simple proposition that "statutes on the same subject * * * are, when enacted by the same jurisdiction, to be read in relation to each other." Horn, 927 A.2d at 294 n. 5 (quoting Reed Dickerson, The Interpretation and Application of Statutes 233 (1975)).
This Court's method of statutory construction involves a "practice of construing and applying apparently inconsistent statutory provisions in such a manner so as to avoid the inconsistency." Kells v. Town of Lincoln, 874 A.2d 204, 212 (R.I. 2005) (quoting Montaquila v. St. Cyr, 433 A.2d 206, 214 (R.I.1981)). In such cases, "courts should attempt to construe two statutes that are in apparent conflict so that, if at all reasonably possible, both statutes may stand and be operative." Shelter Harbor Fire District v. Vacca, 835 A.2d 446, 449 (R.I.2003) (quoting Providence Electric Co. v. Donatelli Building Co., 116 R.I. 340, 344, 356 A.2d 483, 486 (1976)). We engage in this exercise to give effect "to the apparent object and purpose of the Legislature." Merciol v. New England Telephone and Telegraph Co., 110 R.I. 149, 153, 290 A.2d 907, 910 (1972). As this Court has explained, "`repeals by implication are not favored by the law,'" and "[o]nly when the two statutory provisions are irreconcilably repugnant will a repeal be implied and the last-enacted statute be preferred." McKenna v. Williams, 874 A.2d 217, 241 (R.I.2005) (quoting Berthiaume v. School Committee of Woonsocket, 121 R.I. 243, 248-49, 397 A.2d 889, 893 (1979)).
Another well-recognized rule of statutory construction states that if "the same legislative session enacts two or more acts on the same subject they are presumed to have been actuated by the same policy and intended to have effect together." 1A Norman J. Singer, Sutherland Statutory Construction § 23:18 at 523 (6th ed. 2002). "The rules of construction and interpretation of acts in pari materia apply with singular force to enactments promulgated by the same legislative body, and this strengthens the presumption against implied repeals." Id.; see, e.g., Niles v. Iowa District Court For Polk County, 683 N.W.2d 539, 541 (Iowa 2004); State ex rel. Dix v. Board of Education, 224 Kan. 38, 578 P.2d 692, 694 (1978); Kelly v. Marylanders for Sports Sanity, Inc., 310 Md. 437, 530 A.2d 245, 262 (1987); State v. Knapp, 843 S.W.2d 345, 347 (Mo. 1992); Mimkon v. Ford, 66 N.J. 426, 332 A.2d 199, 203 (1975); State v. Davis, 134 N.M. 172, 74 P.3d 1064, 1069 (2003); Washington v. Commonwealth, 272 Va. 449, 634 S.E.2d 310, 316 (2006); State v. Chapman, 140 Wash.2d 436, 998 P.2d 282, 290 (2000); Courtney v. State Department of Health of West Virginia, 182 W.Va. 465, 388 S.E.2d 491, 496 (1989).
*1157 Applying these principles to the case at bar, this Court concludes that the General Assembly did not intend the budget bill to negate the statutory amendments contained in the refusal bill; instead, the General Assembly intended for the amendatory language in both bills to become operative in the refusal statute. To hold that the budget bill repealed the refusal bill, as plaintiffs contend, would require this Court to determine that the pre-refusal bill language republished in the budget bill implicitly or expressly repealed the refusal bill. We decline to reach this result for several reasons.
Most importantly, the budget bill and the refusal bill were passed in the same legislative sessionindeed, one day apart by the General Assemblyand they address the same subject matter. Both pieces of legislation relate to the refusal to submit to a chemical test. As such, this Court presumes they were actuated by the same policy and that the General Assembly intended them to have effect together. The budget bill added a $200 assessment to the refusal statute "to support the department of health's chemical testing programs * * * which shall be deposited as general revenues, not restricted receipts." P.L. 2006, ch. 246, art. 10, § 1 (§ 31-27-2.1(b)(6)). The refusal bill, by contrast, inserted several new provisions that increased penalties and fines and added other language to assist enforcement. The obvious purpose of the budget bill, taken from the meaning of the words that appear in its language, is to increase revenue for the Department of Health, whereas the manifest purpose of the refusal bill is to add increased penalties to deter the operation of a motor vehicle while under the influence of liquor or drugs. Viewed in this light, the budget bill and the refusal bill are not irreconcilably repugnant and they easily can be harmonized with each other. A reasonable construction, which gives effect to the intent of the General Assembly, makes operative the amendatory language in both bills vis-á-vis the refusal statute.
Secondly, although the Governor signed the refusal bill first, the General Assembly passed the budget bill one day before it passed the refusal bill. The plaintiffs argue that the budget bill expressly repealed the refusal bill. Yet, at the time the General Assembly passed the budget bill, it had not taken final action on the refusal bill, much less had the refusal bill been enacted into law. Thus, at the point in the legislative process when both the House and the Senate passed the budget bill, said bill contained the correct language of the refusal statute as it then existed. We do not believe the General Assembly, having already passed the budget bill, was required to reconsider and amend it merely to reflect the amendments that later became effective when the Governor signed the refusal bill, provided the two enactments can be harmonized and both given effect. See State v. Smith, 136 N.M. 372, 98 P.3d 1022, 1028 (2004).
The timing of the Governor's signature is irrelevant under the specific set of facts before us. As plaintiffs point out, the "Rhode Island Constitution vests legislative authority exclusively in the General Assembly." Article 5 of the Rhode Island Constitution commands that the "powers of the government shall be distributed into three separate and distinct departments: the legislative, executive and judicial." Further, our constitution states that the "legislative power, under this Constitution, shall be vested in two houses, the one to be called the senate, the other the house of representatives." R.I. Const. art. 6, sec. 2. Clearly the legislative power includes the power to enact, amend, and repeal statutes. 1A Sutherland Statutory Construction *1158 § 22:2 at 243 ("The power to amend statutes belongs exclusively to the legislature."); id. § 23:3 at 439 ("The efficacy of the legislature depends upon the possession of the power to repeal the existing law, for without this attribute the power to enact would be a nullity * * *.").
It is true, of course, that legislation passed by both houses "shall be presented to the Governor," and "[i]f the governor approve[s] it the governor shall sign it, and thereupon it shall become operative." R.I. Const. art. 9, sec. 14. If the Governor disproves of legislation, he can veto it or take other action consistent with our constitution. Id. This constitutional directive, however, does not give the Governor the power to repeal one of two bills solely based on the chronological order he signs legislation when each bill has passed the General Assembly but neither has received his signature. Moreover, our task in construing statutes is to give effect to legislative intent, not gubernatorial intent. See People ex rel. Schlaeger v. Mattes, 396 Ill. 348, 71 N.E.2d 690, 693 (1947) ("We believe the intention of the legislature can more nearly be ascertained from its last expression rather than from the order in which the bills are signed or not signed by the Governor."). In this case, as we previously have discussed, the budget bill and the refusal bill are not irreconcilably repugnant, and we thus are able to give effect to both.
We also note that the rule of lenity does not apply to the criminal penalties in the refusal bill. "The policy of lenity applies to the construction of criminal statutes and requires that we adopt the less harsh of two possible meanings when faced with an ambiguous criminal statute." State v. Day, 911 A.2d 1042, 1047-48 n. 6 (R.I.2006). The plaintiffs rely upon In re Advisory Opinion to the Governor, 492 A.2d 133 (R.I.1985), in support of the contention that the rule of lenity applies here. In that case, the General Assembly amended a statute but omitted several words that were contained in the existing statute. Neither did the General Assembly "strike through" the words at issue, as was required by the rules of each house. Id. This Court declined to read the omitted words back into the statute, reasoning that "the statute in question is a penal statute, and we are of the opinion that it cannot be enforced even if the above provisions were omitted in violation of the House and Senate rules in effect at the time of the amendment." Id.
The rule of lenity, however, applies only when the meaning of a criminal statute is ambiguous. See State v. Oliveira, 882 A.2d 1097, 1110 (R.I.2005). In other words, the rule of lenity "is inapplicable when the legislative intent is clear." State v. Robalewski, 418 A.2d 817, 826 (R.I.1980). In the case at bar, the legislative intent of both the refusal bill and the budget bill is quite clear. Our task, rather, is to attempt to harmonize the two enactments such that effect may be given to both. Accordingly, the rule of lenity does not operate to strike the penalty provisions in the refusal bill from the refusal statute.
Finally, this Court emphasizes that it does not rely in reaching its decision upon the various indicia of legislative intent that the parties advanced. "There is no recorded legislative history in Rhode Island from which to ascertain legislative intent." Laird v. Chrysler Corp., 460 A.2d 425, 428 (R.I.1983). To the extent that this Court examines the circumstances surrounding the enactment of a statute, it engages in this exercise only when the statute is ambiguous. First Republic Corp. of America v. Norberg, 116 R.I. 414, 418, 358 A.2d 38, 41 (1976). "When the *1159 language of a statute expresses a clear and sensible meaning, this [C]ourt will not look beyond it." Id. This Court, however, does not look to the public statements of officials, the political leanings of the members that introduced the legislation, the meaning of gubernatorial signing ceremonies, or the actions of the compiler in the Law Revision Office. Even the House or Senate's adherence or failure to follow its own internal rules carries little weight for the purposes of statutory construction. See In re Advisory Opinion to the Governor, 492 A.2d at 133. In the case before us, we are of the opinion that the General Assembly clearly intended to give effect to the increased penalty provisions in the refusal bill, as well as to the $200 assessment set forth in the budget bill.

IV

Conclusion
For the reasons stated in this opinion, we reverse the judgment of the Superior Court and remand the papers thereto.
Justice ROBINSON did not participate.


*1160 APPENDIX A

*1161 
*1162 
*1163 
*1164 


*1165 APPENDIX B
*1166 
*1167 
*1168 
NOTES
[1]  This quotation, or one of its many variants, is generally attributed to Otto von Bismark. An earlier, but decidedly less gracious version: "Laws, like sausage, cease to inspire respect in proportion as we know how they are made" is credited to Vermont lawyer and author John Godfrey Saxe in an 1869 lecture. Ralph Keyes, The Quote Verifier 188 (2006).
[2]  For second offenders within a five-year period, the refusal bill authorized prison time of up to six months, changed the range of monetary fine from $300 to $500 to between $600 and $1,000, and ordered the performance of 60 to 100 hours of community service. For third offenders within a five-year period, the refusal bill authorized prison time of not more than one year, changed the fine range from $400 to $500 to between $800 to $1,000, ordered a minimum of 100 hours of community service, and changed the maximum allowable time for the suspension of the operator's license from three years to five years. P.L. 2006, ch. 232, § 1.
[3]  A copy of 2006-H 6700 Substitute B, as amended (the refusal bill) is appended to this opinion as Appendix A.
[4]  A copy of Article 10 of 2006-H 7120 Substitute A is appended to this opinion as Appendix B.
[5]  General Laws 1956 § 31-27-2.1(b) provides in part that a judge shall impose penalties upon receipt of a report of a law enforcement officer stating, inter alia, that the arrested person "had been informed of the penalties incurred as a result of noncompliance with this section" before he or she refused to submit to a chemical test.
[6]  The magistrate judge stayed suspension of Mr. MacDonald's driver's license until January 30, 2007.
[7]  Mr. Ahlborg filed a motion for summary judgment on January 4, 2007, and it was subsequently joined by Mr. Such and Mr. MacDonald.
[8]  At the outset of the bench decision, the trial justice stated that the budget bill "passed in the House on June 19th but was not passed in the Senate until June 29th, on which date it went to the governor who then signed it on June 30th." We note that the parties do not dispute that the budget bill passed the Senate on June 23, 2006, not June 29.
[9]  At the conclusion of the bench decision, the state moved for a stay of the ruling, which the Superior Court denied.
[10]  The January 18, 2007 order stated in pertinent part: "[the budget bill] that amended the [refusal statute] * * * that was passed by the Legislature and signed into law by the Governor on June 30, 2006, repealed by implication [the refusal bill]," that "[the budget bill] * * * is the controlling statute," and that "the Plaintiff's Motion for Summary Judgment is granted in favor of Theodore H. Such, Jr.[,] Eric Ahlborg and Robert MacDonald."